                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                             Case No. 18-20295-Civ-COOKE/GOODMAN

FLORA E. SEFF,

           Plaintiff,

vs.

THE BOARD OF COUNTY
COMMISSIONERS OF MIAMI-DADE
COUNTY,

      Defendant.
_____________________________________/
            ORDER ON DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
           THIS MATTER is before the Court upon the Defendant Board of County
Commissioners of Miami-Dade County’s (the “County” or “Defendant”) Motion for
Summary Judgment, ECF No. 19. The Court has reviewed the Motion, all supporting and
opposing filings and submissions, the record in the case, and is otherwise fully advised on
the premises. For the reasons that follow, Defendant’s Motion for summary judgment is
granted.
                                              I.    BACKGROUND
           This case involves Defendant’s alleged violation of the Age Discrimination in
Employment Act (“ADEA”), 29 U.S.C. § 623(a) (prohibiting age discrimination by an
“employer”), the Equal Protection Clause of the Fourteenth Amendment to the United
States Constitution, U.S. Const. Amend. XIV, and Title VII of the Civil Rights Act of 1964
(“Title VII”), 42 U.S.C. § 1983, by implementing practices, policies, and procedures that
subjected Plaintiff, Flora Seff (“Plaintiff ” or “Seff ”), to discrimination based on her age.
       1. Seff’s Previous Employment
           Ms. Seff, has served the state of Florida in a public capacity for at least thirty years. 1
Compl. ¶¶ 8, 9. Prior to her employment with the County, Seff held public employment in
Florida as an Assistant State Attorney from 1980 through 2008. Seff Decl. ¶ 1. Seff was also

1
    All facts recited are undisputed, unless otherwise indicated.
employed as a County Court judge from July 2008 through January 2009. Id. As a result of
her public employment, Seff was a member of the Florida Retirement System (“FRS”)
Pension Plan. (Id. at ¶ 2.) and elected to participate in the Deferred Retirement Option
Program (“DROP”), an early retirement incentive program that required Seff to resign her
employment with the state of Florida on May 31, 2015, the same date as her DROP
termination date. Id. at ¶5. Once retired, Seff would be eligible to receive a monthly pension
for her lifetime. Id.
        On February 25, 2011, Seff was hired as the Senior Legal Liaison in the Miami-Dade
Fire Rescue Department (“MDFR”), she was paid $127,363.07, the maximum
compensation permitted for her classification. Def.’s Stmnt. Facts ¶ 6.
        On May 31, 2015, Seff terminated her employment with the County in accordance
with her DROP election. Id. at ¶ 11. Seff subsequently began receiving monthly FRS
retirement benefit pension checks. Id. Seff has consistently received FRS pension checks
since her retirement in 2015. Id. at ¶ 12.
    2. The County’s Retiree Rehiring Policy
        In April 2010, the Miami-Dade County adopted County Resolution Number 392-10
and Implementing Order 7-44, which sets forth retirement benefits for state and local county
government employees. Id. at ¶ 8. The retiree rehiring policy expressly states that it was
promulgated to address “double dipping,” whereby an employee collects “FRS” pension
benefits and simultaneously collects a salary from an FRS contributing public employer. Id.
        The WHEREAS CLAUSES in County Resolution Number 392-10 state in pertinent
part:
                WHEREAS, such re-employment with an FRS employer is sometimes
                referred to as “double dipping” because the employee collects pension benefits
                from FRS, and also collects a salary from the FRS employer; and

                WHEREAS, during the 2009 regular session, the Florida Legislature sought
                to address FRS “double dipping” by passing HB 479, Chapter 2009-209, Laws
                of Florida (“HB 479”), which provided that employees who retire with FRS
                benefits on or after July 1, 2010, are not eligible for re-employment with an
                FRS employer for six months after retirement, and such retirees will not
                receive retirement benefits for the seventh through 12 months after retirement;
                and

                WHEREAS, some states have made it illegal to collect retirement benefits

                                               2
               and return to work at the same job and salary; and

               WHEREAS, other states have made it illegal to take any public sector job in
               the same retirement system without forfeiting retirement benefits.

Id. Additionally, the Implementing Order 7-44 provides that “[r]etirees of the County who
seek re-employment with Miami-Date County shall. . . start at the applicable entry-level
salary and shall receive salary increases. . . in the normal course commensurate with other
entry-level employees.” Id.
   3. Seff is Re-employed by the County
       In 2017, Seff applied for an advertised vacant part-time MDFR Senior Legal Liaison
position—the same position she held prior to her resignation in 2015. Id. at ¶ 12. Seff
subsequently received an offer for the vacant position at an entry level annual salary of
$81,158.41. Id. On June 29, 2017, Seff accepted the offer and was re-hired part-time for the
vacant position. Id. at ¶ 15. Seff is presently compensated at $88,243.00. Id. at ¶ 17.
       On January 24, 2018, Seff filed a two-count Complaint seeking damages for alleged
unlawful age discrimination under the ADEA and under Title VII. In particular, Seff asserts
that she has sustained a $47,000.00 salary reduction (Seff Decl. ¶ 9) when she was
reemployed by the County and that she is entitled to be compensated at her former salary of
$127,363.07. Compl. ¶ 15.
                                  II.   LEGAL STANDARD
       A party may obtain summary judgment “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter of
law.” Fed.R.Civ.P. 56(a). The parties may support their positions by citation to the record,
including inter alia, depositions, documents, affidavits, or declarations. Fed.R.Civ.P. 56(c).
An issue is genuine if “a reasonable trier of fact could return judgment for the non-moving
party.” Miccosukee Tribe of Indians of Fla. v. United States, 516 F.3d 1235, 1243 (11th Cir.2008)
(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)). A fact is material if it
“might affect the outcome of the suit under the governing law.” Id. (quoting Anderson, 477
U.S. at 247-48). The Court views the facts in the light most favorable to the non-moving
party and draws all reasonable inferences in the party’s favor. See Davis v. Williams, 451 F.3d
759, 763 (11th Cir. 2006). “The mere existence of a scintilla of evidence in support of the


                                                3
plaintiff ’s position will be insufficient; there must be evidence on which a jury could
reasonably find for the plaintiff.” Anderson, 477 U.S. at 252. Further, the Court does not
weigh conflicting evidence. See Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1140 (11th Cir.
2007) (quoting Carlin Comm’n, Inc. v. S. Bell Tel. & Tel. Co., 802 F.2d 1352, 1356 (11th Cir.
1986)).
          The moving party shoulders the initial burden of showing the absence of a genuine
issue of material fact. Shiver v. Chertoff, 549 F.3d 1342, 1343 (11th Cir. 2008). Once this
burden is satisfied, “the nonmoving party ‘must do more than simply show that there is
some metaphysical doubt as to the material facts.’” Ray v. Equifax Info. Servs., LLC, 327 F.
App’x 819, 825 (11th Cir. 2009) (quoting Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,
475 U.S. 574, 586 (1986)). Instead, “the non-moving party ‘must make a sufficient showing
on each essential element of the case for which he has the burden of proof.’” Id. (quoting
Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). Accordingly, the non-moving party must
produce evidence, going beyond the pleadings, and by its own affidavits, or by depositions,
answers to interrogatories, and admissions on file, designating specific facts to suggest that a
reasonable jury could find in the non-moving party’s favor. Shiver, 549 F.3d at 1343. If the
non-moving party fails to make a sufficient showing on an essential element of his case on
which he has the burden of proof, the moving party is entitled to a judgment as a matter of
law. Celotex Corp., 477 U.S. at 323.
                                              III.     ANALYSIS
             a. ADEA Claim
          The County moves for summary judgment on Seff ’s ADEA claim. First, the County
asserts that Seff cannot pursue a disparate impact claim under the ADEA because job
applicants are foreclosed from pursuing such claims under the ADEA. 2 Second, the County
argues that Seff has not established a prima facie case of age discrimination in violation of
the ADEA. Finally, the County contends that even if Seff has established a prima facie case,
summary judgment is nonetheless appropriate because the County’s Policy is based solely


2
 The County cites Villarreal v. R.J. Reynolds Tobacco Co., 839 F.3d 958, 961 (11th Cir. 2016) in asserting that Seff
cannot pursue a disparate impact claim under the ADEA because “the whole text of Act makes clear that an
applicant for employment cannot sue an employer for disparate impact because the applicant has no status as an
employee.” The County’s reliance on Villarreal is misplaced because, unlike the plaintiff in Villarreal, Seff isn’t
merely a job applicant. Rather, Seff is a current employee with the County.

                                                          4
on Seff ’s pension status, which is lawful and not in violation of the ADEA.
        The ADEA forbids arbitrary discrimination by public and private employers against
employees on account of age. 29 U.S.C. §§ 623(a)(1), 631(a). Under the ADEA, a plaintiff
may advance an ADEA discrimination claim via disparate impact theory or disparate
treatment theory 3. Smith v. City of Jackson, Miss., 544 U.S. 228, 232 (2005). As the Supreme
Court explained,
                 Disparate treatment. . .is the most easily understood type of discrimination.
                 The employer simply treats some people less favorably than others because of
                 their race, color, religion [or other protected characteristics.] Proof of
                 discriminatory motive is critical, although it can in some situations be inferred
                 from the mere fact of differences in treatment. . . .


                 [C]laims that stress ‘disparate impact’ [by contrast] involve employment
                 practices that are facially neutral in their treatment of different groups but that
                 in fact fall more harshly on one group than another and cannot be justified by
                 business necessity. Proof of discriminatory motive. . .is not required under a
                 disparate-impact theory.
    Hazen Paper Co. v. Biggins, 507 U.S. 604, 609 (1993)(internal citations omitted).
                        1.         Disparate Impact
        Discrimination based on disparate impact requires a plaintiff to show: “‘1) there is a
significant statistical disparity among members of different age groups; 2) there is a specific,
facially-neutral employment policy or practice; and 3) there is a causal nexus between the
specific policy or practice and the statistical disparity.’” Cardelle v. Miami Beach Fraternal
Order of Police, 593 F. App’x 898, 901 (11th Cir. 2014) (quoting Cooper v. S. Co., 390 F.3d 695,


3
  Seff raises a disparate treatment argument for the first time in her Response to Defendant’s Motion for Summary
Judgment. Seff cannot amend her pleading by raising a new argument for the first time in her Response. See
Miccosukee Tribe of Indians of Fla. v. United States, 716 F.3d 535, 559 (11th Cir. 2013)( “a plaintiff cannot amend
his complaint through argument made in his brief in opposition to the defendant’s motion for summary judgment.”);
Gilmour v. Gates, McDonald & Co., 382 F.3d 1312, 1315 (11th Cir. 2004) (non-moving party plaintiff may not raise
new legal claim for first time in response to opposing party’s summary judgment motion); Chavis v. Clayton County
Sch. Dist., 300 F.3d 1288, 1291 n. 4 (11th Cir.2002)(same); Aning v. Fed. Nat’l Mortg. Ass’n, 663 F. App’x 773, 775
(11th Cir. 2016)(a response to a summary judgment motion cannot create a new claim or theory of liability.).
Accordingly, the Court declines to address this new argument.



                                                         5
724 (11th Cir. 2004)).
       Seff has failed to establish a prima facie case based on disparate impact because she
has offered no statistical evidence or analysis in support. Indeed, Seff offers no statistical
evidence that the County’s Policy disproportionately affects older workers in a manner that
violated the ADEA. Without statistical proof, disparate impact is not established. Cardelle,
593 F. App’x at 902l; Ogletree v. City of Auburn, 619 F. Supp.2d 1152, 1177 (M.D. Ala.
2009)(granting summary judgment because, inter alia, plaintiff did not present “any evidence
from a statistical expert”); Adams v. Lucent Techs., 284 F. App’x 296, 303 (6th Cir. 2008)
(affirming summary judgment in ADEA case because “[t]he plaintiffs must through relevant
statistical analysis prove that the challenged practice has an adverse impact on a protected
group.”)
       To claim that the Policy is discriminatory is to misunderstand the application of the
Policy. There is a clear non-age-related rationale for the disparity at issue here. The County’s
Policy clearly articulates legitimate, non-discriminatory reasons for the compensation
arrangement—namely to prevent “double dipping.” See, e.g. Loscombe v. City of Scranton, 600
F. App’x 847, 850 (3d Cir. 2015) (recognizing that preventing double dipping is a legitimate
public purpose). The County’s Policy is driven solely by a retiree’s pension status at the time
of re-hiring. Courts have held that employers may establish employment policies based on
pension status. See, e.g. Hazen Paper Co., 507 U.S. at 611; Broaddus v. Fla. Power Corp., 145
F.3d 1283 (11th Cir. 1998) (“the ADEA does not prohibit an employer from making an
employment decision on the basis of higher salaries, increased benefits, pension status, or
claims for medical expenses even though these characteristics are correlated with an
employee’s age.”)(emphasis added); Kentucky Ret. Sys. v. E.E.O.C., 554 U.S. 135, 143
(2008)(“one can easily conceive of decisions that are actually made ‘because of ’ pension
status and not age, even where pension status is itself based on age.”); Accord Dila v. West,
179 F.3d 1348, 1349 (11th Cir. 1999)(“reliance on factors correlated with age does not by
itself constitute age discrimination.”); Yaro v. Israel, 242 So.3d 1140, 1141 (Fla. 4th DCA
2018)(holding that employer did not discriminate on the basis of age in demoting major to
use his salary to employ more investigators because “while his salary may be correlated to
age, age was not the reason for his demotion.”).
       Accordingly, Seff has not established an age discrimination claim based under either

                                                6
a disparate treatment or a disparate impact theory, and the County’s summary judgment
regarding this claim is granted.
           b. Title VII Claim
        Seff further alleges that the County’s Policy violates the Equal Protection Clause of
the Fourteenth Amendment of the United States Constitution as well as 42 U.S.C. § 1983.
        The Equal Protection Clause of the Fourteenth Amendment and Title VII both
prohibit discrimination on the basis of race and gender. See 42 U.S.C. §§ 2000e et seq.; 42
U.S.C. § 1983; Fla. Stat. § 760.10 et seq. The Court applies the same legal analysis to Title
VII and § 1983 claims that are based on the same set of facts. Williams v. Fla. Atl. Univ., No.
15-60621-CIV, 2016 WL 1089423 at *3 (S.D. Fla. Mar. 21, 2016); Quigg v. Thomas Cty. Sch.
Dist., 814 F.3d 1227, at *3 (11th Cir. 2016).
        The ADEA is the exclusive remedy for age discrimination claims. See Williams, 2016
WL 1089423, at *3 (citing Ray v. City of Opa-Locka, Florida, No. 12-CV-21769, 2012 WL
4896162, at *3 (S.D. Fla. Oct. 15, 2012)(dismissing claims brought under section 1983
“because the ‘ADEA’ comprehensive scheme for resolution of age discrimination
complaints against employers is the exclusive remedy for such claims.”); Achon v. Miami-
Dade County, 2015 WL 12564322, n.1 (S.D. Fla. June 10, 2015)(dismissing section 1983 age
discrimination claim because “the ADEA is the exclusive remedy for a claim of age
discrimination.”). Consequently, the County is entitled to summary judgment as to Seff ’s
Title VII and section 1983 claims because such claims are limited to age discrimination in
violation of the ADEA.
                                    IV.    CONCLUSION
        The Court finds that the County’s rehiring policy is non-discriminatory as to
Plaintiff. Accordingly, after due consideration, it is ORDERED and ADJUDGED that
Defendant’s Motion for Summary Judgment (ECF No. 19) is hereby GRANTED.
        DONE and ORDERED in chambers in Miami, Florida on this 20th day of June
2019.


Copies furnished to:
Jonathan Goodman, U.S. Magistrate Judge
Counsel of record


                                                7
